DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Election/Restrictions
Amended claims 16-29 and newly submitted claim 36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the applicants originally elected the apparatus group on 01/06/2021.  It is noted that the final comment in the previous Office Action indicated that claims directed to the method would appear to overcome the teachings of Choquet, but it is noted that this did not give any authorization for change of invention by applicants.  Please see MPEP 819 – the Office generally does not permit a shift of invention with an RCE.  If applicants wish to file such claims it should be performed through a divisional application.  It is further noted that the Examiner has the right to examine such claims, but further in this case applicants included a new apparatus claim that requires consideration, so the case is still drawn to two inventions, which is what originally motivated the restriction.  [For removal of any doubt, this does not mean that if the apparatus claims are cancelled, the method claims will be examined].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 requires a dielectric tube surrounded by a surface wave launcher, and then in the final limitation includes a central zone located proximate to a dielectric tube with the dielectric tube surrounded by a wave launcher – the claim is confusing as to whether there are one or two wave launchers.  It appears to be one with antecedent basis improperly applied but further the arrangement of wave launcher is confusing based on the different limitations in regard to the configuration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Vandermeulen (2011/0005461).
Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end – defining a central axis (which has noted is also along a direction of substrate travel),
- a post discharge deposition chamber with a substrate outlet – see opposite end of the system per chamber 4, the last chamber is operably the claimed chamber wherein it follows any number of discharge chambers, and
- the inlet and outlet define a longitudinal axis as depicted, and have a “general direction” of the substrate as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
	In regard to the dielectric tube comprising a discharge zone and a central zone, the zones are considered to be the result of an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the discharge and central zones and the control of the plasma and/or conditions would likewise control the distance of the discharge zone as claimed.   
	In regard to the surface wave launcher, the term, as indicated previousl is interpreted under 112(f) and the microwave applicator of the prior art is held to meet the claim requirements of a surface wave launcher and its equivalents, as it is capable of generating a plasma discharge.
	In regard to the use at atmospheric pressure, the use of the device at any particular pressure is an intended use of the apparatus, but while Choquet teaches that the ECR system generally operates at reduced pressure [0067-71] – Vandermeulen teaches that it is operable to control the pressure of an ECR system to elevated pressures [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure of the ECR of Choquet to any pressure, such as pressures higher than reduced pressure as Vandermeulen teaches that elevated pressures (the citation suggesting pressures at or near atmosphere) are operable in such a system.  Therefore one would apply, or it would be at least obvious to try, the system at atmospheric pressure, based on the teachings of Vanermeulen.  It is further noted that the system contains a certain structure with nonetheless present even when the system is not in use, i.e. when the system is at atmospheric pressure.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
As per above, the method claims are withdrawn by original presentation based on the election made on 01/06/2021.  Applicants argue that the new claim, claim 37, but make no particular arguments as to how the prior art does not teach the elements.  The claim is new but is quite similar to the previously examined claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715